Citation Nr: 0506795	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain, with minimal bulging of the L4-L5 
intervertebral disc.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In his January 1999 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He was scheduled for such a 
hearing in December 2004 but cancelled this hearing in 
November 2004.  See 38 C.F.R. § 20.704(e) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the veteran has developed 
quadriplegia, following a cervical spine operation in 
December 1999.  As indicated in the report of a February 2004 
VA spine examination, he has been unable to perform range of 
motion and other testing of the lumbosacral spine as a 
consequence.  In this examination report, the examiner 
"strongly" recommended that the RO further request a 
neurosurgical opinion to determine which of the veteran's 
current problems were attributable to his low back problems, 
as this was beyond the examiner's "area of expertise and 
ability to assess given the multiplicity of other symptoms."  
However, no such action has been taken by the RO to date.  

In this regard, the Board notes that this case presents 
distinct difficulties in that the veteran's quadriplegia 
renders impracticable a normal VA spine examination.  In view 
of Francisco v. Brown, 7 Vet. App. 55, 58 (1994) and 
38 C.F.R. § 4.1 (2004),  however, the Board is still required 
to render a decision based on current symptomatology.  Under 
such circumstances, the Board therefore finds that a 
neurosurgical opinion regarding the nature and extent of the 
veteran's current condition is essential to a fair 
adjudication of this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination with an examiner who has 
expertise in the area of neurosurgery.  
The examiner is requested to review the 
claims file in conjunction with the 
examination.  The examiner should comment 
on which, if any, of the veteran's 
current spine and lower extremity 
symptoms are attributable to his low back 
disorder, as opposed to separate causes.  
The examiner should also provide an 
opinion as to the degree of severity 
resulting from the veteran's low back 
disorder prior to his December 1999 neck 
surgery.  Also, the examiner should 
perform any radiological studies deemed 
necessary in this case.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral 
strain, with minimal bulging of the L4-L5 
intervertebral disc, should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


